Citation Nr: 0030809	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left (minor) shoulder disability, diagnosed as 
myositis ossificans.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1985 to August 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that the veteran failed to report 
for his hearing before a traveling Member of the Board, which 
had been scheduled for August 25, 1997.  A review of the 
record indicates that the RO provided the veteran with proper 
notice of this hearing, and nothing in the record suggests 
that the veteran failed to receive notice of this hearing.  
The RO removed the veteran from the travel board log.  In the 
several statements received from the veteran since the RO's 
action, the veteran has never stated his disagreement with 
the RO's action (removing him from the travel board log), nor 
has he requested that he be rescheduled for another hearing.  
As such, the Board will consider the veteran's appeal as to 
the issue of entitlement to service connection for bilateral 
hearing loss on the record currently before it.

The Board also notes that the issue of entitlement to an 
increased evaluation for the veteran's left shoulder 
disability will be addressed in the REMAND section, following 
the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the issue of service connection 
for bilateral hearing loss has been obtained by the RO.

2.  Competent medical evidence of current bilateral hearing 
loss disability for VA purposes has not been presented.


CONCLUSION OF LAW

The veteran's claimed bilateral hearing loss is not presently 
a disability for which VA compensation may be paid.  
38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (2000), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

II. Factual Background

Upon entrance examination (conducted in November 1984), the 
veteran's hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
5
LEFT
10
5
5
5
0

Several audiometric examinations were conducted throughout 
the veteran's period of service (in January 1985, in January 
1986, in June 1986, in April 1997, and in October 1997), none 
of which revealed hearing levels of 20 decibels or higher at 
500, 1000, 2000, 3000, and 4000 Hertz.  Upon separation 
examination (conducted in August 1989), the veteran's hearing 
was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
0
5
10
5

The veteran's VA treatment records (dated from June 1993 to 
July 1994) do not contain any audiometric examinations and 
are silent for any complaints by the veteran as to bilateral 
hearing loss.

Upon VA audiometric examination in October 1996, the 
veteran's hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
10
5
20
35

The veteran's pure tone threshold average in the right ear 
was 11 and 18 in the left ear.  The veteran's speech 
discrimination score was 100 percent in each ear.  The 
examiner noted the veteran's history of in-service noise 
exposure, as he had been a flight deck crew person, and he 
noted that the veteran's hearing was within normal limits in 
the right ear.  There was a mild sensorineural hearing loss 
in the veteran's left ear, at 4000 Hertz.

III.  Analysis

The Board recognizes the veteran's contentions that he has 
bilateral hearing loss and that he should be service-
connected for this loss.  Additionally, the Board 
acknowledges that the veteran worked the flight line while in 
service.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claim for service connection for bilateral hearing 
loss must be denied, as there is no evidence of current 
bilateral hearing loss disability for VA purposes.

As noted above, for purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

In this respect, the Board notes that none of the audiometric 
examinations of record (both those conducted in service and 
in connection with this claim) reflects findings that meet 
the auditory thresholds required by applicable VA regulation 
for hearing loss disability, for which service connection 
might be established.  Id.  Absent evidence of such auditory 
thresholds, even though it was noted upon VA audiometric 
examination in October 1996 that the veteran had mild 
sensorineural hearing loss in the left ear, the veteran does 
not currently have a bilateral hearing loss disability which 
can be service-connected.  Applicable VA regulation, i.e., 
38 C.F.R. § 3.385, precludes such a determination.  In 
effect, the veteran may indeed have decreased hearing, 
particularly in the left ear, but it does not meet the 
criteria for disability purposes.  Accordingly, then, the 
veteran's claim as to this issue must be denied.

In reaching this determination, the Board notes that 
additional VA treatment records have not been obtained and 
incorporated into the veteran's claims file, as will be 
discussed in the REMAND below.  In this instance, though, as 
to the veteran's bilateral hearing loss, the Board finds that 
the veteran has referenced these additional VA treatment 
records only within the context of his left shoulder 
disability and has given no indication that they pertain to 
his claimed bilateral hearing loss.  Further, the Board notes 
that in the October 1996 supplemental statement of the case 
the veteran was provided with notice as to the need of 
audiometric findings that meet the criteria established in 
38 C.F.R. § 3.385.  The veteran has not indicated that such 
audiometric findings exist.  Rather, he has argued that the 
RO should not have denied his claim without having provided 
him a VA examination in order to determine the extent of his 
bilateral hearing loss.  The VA did provide the veteran with 
such an examination, in October 1996.  As discussed above, 
this audiometric examination did not reflect the necessary 
auditory thresholds.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service connection for myositis ossificans, left upper arm 
(minor), was granted in an October 1993 rating decision, and 
a noncompensable evaluation was initially assigned.  The 
veteran appealed this initial evaluation.  During the 
pendency of this appeal, in an August 1994 rating decision, 
the RO increased the veteran's evaluation to 10 percent.  
This 10 percent evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A review of the record shows that upon VA orthopedic 
examination in October 1996, the examiner noted that 
"unfortunately" none of the information from the veteran's 
workup at the VA hospital was available for review at the 
time of this examination.  Upon VA examination in October 
1999, it was noted that the veteran had had a surgical 
decompression of the left shoulder, in the subacromial area 
without repair of the rotator cuff, in March 1999.  

In this respect, the Board notes that the last VA treatment 
records contained in the veteran's claims file are dated in 
September 1994.  Additionally, the Board notes that the RO, 
in the November 1999 supplemental statement of the case, 
indicated that it would obtain the veteran's additional VA 
treatment records, particularly those pertaining to the left 
shoulder decompression surgery.  The veteran's appeal was 
certified to the Board in October 2000.  To date, the RO has 
not attempted to obtain the veteran's additional VA treatment 
records, and they have not been incorporated into the claims 
file.  This must be done prior to consideration of the 
veteran's appeal.  In effect, the record is inadequate for 
evaluating the veteran's current level of disability.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Also, these 
identified VA treatment records could reasonably be expected 
to be part of the record and possibly determinative of the 
veteran's claim for an increased evaluation.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Therefore, in light of the above, pursuant to VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim, notwithstanding the regrettable length of time 
that the veteran's appeal has been pending, the issue of 
entitlement to an evaluation in excess of 10 percent for a 
left (minor) shoulder disability, diagnosed as myositis 
ossificans, will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1994 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's left shoulder 
disability, should be obtained and 
incorporated into the veteran's claims 
file.  This should include the records 
pertaining to the March 1999 surgery.

2.  A VA orthopedic examination should be 
scheduled and conducted in order to 
determine the severity of the veteran's 
left shoulder disability.  All suggested 
studies should be performed, including 
range of motion testing, and the examiner 
should elicit all of the veteran's 
subjective complaints as to his left 
shoulder, including any complaints and 
objective findings as to the left 
shoulder scar.  All findings should be 
recorded in detail.

Additionally, the examiner should comment 
as to the extent that the veteran's left 
shoulder pathology is attributable to the 
veteran's service-connected myositis 
ossificans or to some other unrelated and 
underlying disorder.  The examiner should 
also comment as to the degree of 
functional impairment experienced by the 
veteran and the extent to which such 
impairment is related to the veteran's 
myositis ossificans.  

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 10 percent for 
his left shoulder disorder, considering 
all pertinent law and regulations, in 
light of any additional treatment records 
obtained and the examination report and 
any opinions expressed therein.  The RO 
is reminded of the possible separate 
evaluation warranted for the veteran's 
scar.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



